Citation Nr: 1730758	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 13-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970, including service in the Republic of Vietnam. He was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The Veteran's claimed in-service stressor, including an April 1968 rocket attack in Vietnam, is related to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304 (f)(3).

2. The most probative evidence of record establishes that the Veteran's diagnosed PTSD is caused by or related to his in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for PTSD.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a diagnosis of PTSD caused by or related to his active service. Specifically, he states that his in-service stressor is related to fear of hostile military or terrorist activity derived from his combat experiences in Vietnam, including a rocket attack in April 1968. See September 2011 VA Form 21-0781; August 2013 VA Form 9; see also May 2010 VA Form 21-0781.

For entitlement to service connection for PTSD, the following findings are required: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f). The diagnosis of PTSD must comply with the criteria set forth in the DSM-5. Id.; see 38 C.F.R. §§ 4.125 (a), 4.130 (2016). 

The Board notes that the version of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders in use for purposes of VA examination and diagnosis changed in August 2014. See 38 C.F.R. § 4.130 (as in effect since August 4, 2014) (application of DSM-5); 38 C.F.R. § 4.130 (as in effect for the portion of this appeal prior to August 4, 2014) (application of DSM-IV). The DSM 5 criteria may only be assigned after August 4, 2014. However, the DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran. The Board may not use the DSM-IV alone as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology in terms of establishing a PTSD diagnosis. See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Pursuant to 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

A review of the Veteran's STRs reveals that he underwent an enlistment examination in January 1967. See January 1967 Report of Medical History. According to the examination report, the Veteran described his health as "good." Id. The Veteran also reportedly denied depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, and nervous trouble of any sort. A psychiatric evaluation yielded normal results. In April 1968, the Veteran suffered a laceration to the forehead that required sutures. See April 1968 progress note (STR).

The Veteran denied psychiatric symptoms in his separation examination. See November 1969 Report of Medical History.

On January 20, 2009, the Veteran presented to his VA primary care physician for an initial visit. See January 20, 2009, VA primary care note. According to the physician, the Veteran denied feelings of depression at the time, and a screening was negative for depression. Subsequently, however, the Veteran reported feelings of depression and requested to "talk to someone." See January 28, 2009, VA addendum note. 

In a February 2009 telephone contact with a VA psychologist, the Veteran reported experiencing depressive symptoms "on and off" over the years that have worsened secondary to psychosocial stressors relating to family relations and loss of work. See February 2009 VA psychology note. The Veteran reportedly stated that he experiences conflict with his children and wife, who calls him "crazy." Id. He stated that he and his wife are separated and considering divorce. Id. The Veteran also reportedly admitted to cocaine use. Id. The psychologist noted depressive symptoms, sad mood, anhedonia, avolition, sleep disturbance, attention and concentration disturbances, and irritability. She diagnosed the Veteran with depressive disorder and cocaine dependence. 

The Veteran presented to a mental health consultation in March 2009. See March 2009 VA mental health consultation note. The Veteran complained of depression, insomnia, social isolation, avoiding crowds, nightmares about the Vietnam War, anxiety attacks, waking up in fright, and intrusive recollections about the war. Id. According to the psychiatrist, the Veteran stated that he was unable to cope when he came back from Vietnam. Id. The Veteran stated that he had trouble adjusting to his job and has had many jobs, the longest of which lasted 2 years. Id. In addition, he stated that he drinks alcohol 3 or more times per week, at times two weeks in a row. Id. He also stated that he has not received treatment from a mental health clinic. Id. The psychiatrist noted reports of feeling depressed, poor self-esteem, crying spells, and intense feelings of guilt. He diagnosed the Veteran with PTSD, insomnia, and depressive disorder and prescribed him with Prazosin, Trazodone, and Remeron.

In October 2009, the Veteran submitted to a VA examination regarding claimed headaches from his April 1968 in-service head injury. See October 2009 Compensation and Pension Examination Note. According to the examiner, the Veteran stated that he injured his head during a rocket attack and has had headaches since. The examiner determined that the Veteran's report of headache is typical of what is reported by patients suffering from post-traumatic headaches and that his medical history reflected a head injury. The examiner diagnosed the Veteran with chronic headaches most likely caused or a result of his April 1968 in-service injury. Accordingly, the Veteran was granted service connection for posttraumatic migraine headache in a November 2009 rating decision.

A letter regarding the Veteran's psychiatric symptoms was submitted by his private psychologist in January 2010. See January 2010 letter from Dr. M.P. According to the private psychologist, the Veteran expressed to him concern about symptom patterns following his military service, including in Vietnam. Id. The Veteran stated that, while deployed in Vietnam, he was terrified by an intense rocket and mortar attack and felt that death or injury was imminent. Id. As a result, according to the psychologist, the Veteran has reported struggling with disturbing recollections of images and thoughts, recurrent nightmares, acting or feeling as if he were re-living those traumatic experiences in fleeting flashback moments, and panic attacks characterized by profuse sweating, trembling, tingling, and numbness in his extremities, and feeling as if he is detached from reality or losing complete control of himself. See January 2010 letter from Dr. M.P. In addition, the psychologist stated that the Veteran reported experiencing physical as well as emotional distress when exposed to things that remind him of those traumatic events, resulting in a long-term pattern of avoiding places, people, or discussions that remind him of those experiences. Id. The psychologist also noted the Veteran's reports of feeling emotionally numb, detachment from others, and lack of enthusiasm about life. Further, the psychologist noted that much of the distress the Veteran experiences is also derived from the toll these long-term symptom patterns have taken on important areas of his life, such as relationships and work. The Veteran reportedly keeps to himself most of the time to avoid conflict and stress inherent in relationships. Id. The psychologist diagnosed the Veteran with PTSD and panic disorder with agoraphobia.

In May 2010, the Veteran filed a statement in support of his PTSD claim. See May 2010 VA Form 21-0781. In the statement, the Veteran indicated that the incidents underlying his PTSD stressor occurred in Lai Khe, Tay Ninh, and Bien Hoa, Vietnam. According to the Veteran, his unit came under attack multiple times a week, including from sniper fire and rocket attacks. Id. He stated that he was "scared to death" because he felt he could die any minute and never know how. Id. During one attack in 1968, according to the Veteran, he took cover inside a bunker when another soldier knocked him against a steel rod, hitting his head. Id. The Veteran stated that, as a result, he was knocked unconscious and needed 12 stitches on his head. Id. He further stated that his unit lost over 60 Americans, had 170 wounded, and killed "thousands" of the enemy. Id. He stated that this was traumatic and causes him nightmares and difficulty sleeping. Id. In addition, the Veteran stated that he has lost his family because he "cannot handle pressure or get close to anyone." Id. He reported feeling depressed most of the time and experiencing severe headaches that require him to be alone and quiet in the dark for hours. Id.

A VA examination to evaluate the Veteran's claimed PTSD was performed in October 2010. See October 2010 VA Compensation and Pension Exam Report. According to the examiner, the Veteran reported trouble communicating with his wife and feeling depressed. Id. When asked what caused his claimed PTSD, the Veteran answered that he was told that his background and life were the cause. Id. According to the examiner, while the Veteran's psychiatric records indicate a diagnosis of PTSD, it is not clear from record what specific symptoms the Veteran is experiencing or what stressor formed the basis for the PTSD diagnosis. During the examination, the Veteran stated that he experienced depressed mood, sleep impairment, war-related dreams, and dreams in which somebody chases him. The Veteran also stated that he and his unit received multiple "scary" mortar and rocket attacks in Vietnam, sometimes 3 or 4 times per day. Id. According to the Veteran, the attacks were so severe that his unit had to dig holes and bunkers. Id. He attributed a head injury to one of the rocket attacks. Id.

In her report, the examiner determined that the Veteran's claimed stressor meets the DSM-IV stressor criterion and relates to his claimed PTSD symptoms. See October 2010 VA Compensation and Pension Exam Report. However, the examiner noted that there is no scientifically accurate method from which she could confirm or disconfirm the Veteran's stressor without resorting to speculation. The examiner also determined that the Veteran did not meet the diagnostic criteria under DSM-IV for PTSD. The examiner reasoned that, during the evaluation, the Veteran did not describe symptoms specifically related to PTSD; rather, his reported chronic irritability, difficulty getting along with others, problems with sleep, and depressed mood are best accounted for by his current cocaine abuse as well as antisocial personality disorder. She also stated that the Veteran's reported high frequency of symptoms is highly atypical in patients with genuine psychiatric or chronic disorders, raising the suspicion of malingering. In addition, she stated that a portion of the Veteran's reports were inconsistent with his available medical records. She diagnosed the Veteran with cocaine abuse, malingering (provisional), and antisocial personality disorder. 

The Veteran presented to a follow-up mental health visit in March 2011. See March 2011 VA mental health note. He complained of bad dreams, night sweats, depression, poor concentration, reduced energy, poor sleep, and hearing voices relating to his experiences in Vietnam. Id. In addition, he stated feeling threatened by people and that people are against him. Id. He also stated that he does not communicate well and that his wife thinks he needs anger management. Id. According to the psychiatrist, the Veteran does not respond to internal stimulation, but might have some mild paranoia. He diagnosed the Veteran with PTSD, alcohol abuse, and cocaine abuse. 

Subsequently, the Veteran was admitted to the Substance Abuse Rehab Therapy Program (SARRTP). See April 2011 VA mental health consultation note. During his admission, he saw a VA psychologist in October 2011. See October 2011 VA mental health medication management note. The Veteran stated that he felt better mentally and was sleeping better. He also stated that he was not having nightmares and feels more social with an increase in his medication. At the time, he denied any clinical symptoms of depression. In a November 2011 individual mental health therapy session, the Veteran continued to "connect his PTSD symptoms and trauma experiences to ruined relationships." See November 2011 VA mental health note (Virtual VA). 

The Veteran presented to a mental health medication follow-up appointment on December 1, 2011. See December 1, 2011, VA mental health medication management note (Virtual VA). According to the corresponding progress note, the Veteran stated that he was "working on [his] PTSD." Id. He stated that he sleeps for 4 hours on some nights and sleeps continuously for 6 hours on other nights. Id. In addition, he stated that he experiences nightmares a few nights per week. Id. However, his clinical symptoms of depression and psychosis were controlled with medication. The Veteran was recommended for further outpatient PTSD treatment. See December 19, 2011, VA mental health note (Virtual VA). Subsequently, the Veteran was discharged from SARRTP. See December 20, 2011, VA domiciliary note (Virtual VA).

In July 2012, the Veteran met with his social worker. See July 2012 VA social work note (Virtual VA). According to the social worker, the Veteran reported experiencing nightmares and increased solation after having nightmares. Id. Subsequently, the Veteran made visits to the mental health clinic with complaints of mood swings, anger, irritability, paranoia, sleeping problems, and anxiety. See October 2012 mental health note; January 2013 VA mental health note; April 2014 VA mental health note (Virtual VA). The Veteran indicated wanting increased medications to help with his depression, paranoia, and concentration. See April 2014 VA mental health note (Virtual VA).

Most recently, in February 2016, the Veteran visited the primary care clinic. See February 2016 VA primary care nursing note. The Veteran denied feeling depressed at the time. Id.

Upon review of the record, the Board finds, first, that the most probative evidence of record establishes a current medical diagnosis of PTSD. The medical record reflects a diagnosis of PTSD that has been confirmed by multiple mental health professionals. See March 2009 VA mental health consultation note; January 2010 letter from Dr. M.P.; March 2011 VA mental health note. The Board finds no evidence to doubt their credibility. In contrast, the October 2010 VA examination determined that the Veteran did not meet the diagnostic criteria under DSM-IV for PTSD. The examiner reasoned, in part, that the Veteran's reports were inconsistent with the medical record. The examiner also stated that it was not clear from the record what specific symptoms the Veteran is experiencing or what stressor formed the basis for the PTSD diagnosis. However, at the time of the examination, the claims file included a written statement from the Veteran describing in detail his claimed in-service stressor and PTSD symptoms. See May 2010 VA Form 21-0781. In addition, the claims file included the October 2009 VA examination report in which the Veteran was diagnosed with chronic headaches caused by the April 1968 in-service injury. The examiner did not address this pertinent and favorable evidence. Therefore, the October 2010 VA examination is inadequate. As such, the Board assigns greater probative weight to the medical diagnoses of PTSD from the Veteran's VA and private mental health providers.

Secondly, the Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304 (f)(3). The record reflects reports by the Veteran of nightmares and intrusive recollections of his experiences in Vietnam. Specifically, the Veteran described war-related dreams and nightmares in which he is chased. He also reported feeling depressed due to the nightmares and recollections about his combat experiences during the war. Moreover, the October 2010 VA examination determined that the Veteran's claimed stressor meets the DSM-IV stressor criterion and that his combat experience related to his claimed PTSD symptoms. The October 2009 examination confirmed that the Veteran's claimed headaches were due to an in-service head injury and cited the April 1968 progress note in the Veteran's STRs indicating a laceration to the forehead, which the Veteran reported was the result of an enemy rocket attack. The Board finds that the October 2010 VA examination, in conjunction with the October 2009 VA examination, sufficiently confirms that the Veteran's stressor is related to his reports of fear of hostile military activity. Further, in light of the medical confirmation of the Veteran's April 1968 head injury and the Veteran's military decorations for his service in Vietnam, the Board finds that his claimed stressor is consistent with the places, types, and circumstances of his service. Therefore, the Veteran's lay testimony alone may establish his claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).

Turning to the Veteran's lay testimony, the Board finds that the Veteran is competent to testify to his combat experiences in Vietnam. The combat experiences the Veteran described in his written statements and mental health consultations, including the April 1968 rocket attack, mortar attacks, and the witnessing of dead bodies, are subject to the lay observation. Further, the Board finds that the Veteran's testimony is credible. His statements regarding his in-service stressors, particularly the April 1968 rocket attack, have been consistent throughout the record. Moreover, the Veteran's reported injury from the April 1968 rocket attack is corroborated, in part, by the medical record. An April 1968 progress note in his STRs indicated that he incurred a laceration to the forehead. In addition, the October 2009 VA examination determined that his claimed headaches resulted from that head injury, which is now service-connected. Therefore, the Veteran's lay statements regarding his combat experiences constitute credible supporting evidence that the claimed in-service stressor, including the April 1968 rocket attack in Vietnam, occurred. 38 C.F.R. § 3.304 (f)

Finally, the Board finds that the most probative medical evidence establishes that the Veteran's diagnosed PTSD is caused by or related to his claimed in-service stressor, including the April 1968 rocket attack in Vietnam. As stated above, the October 2010 VA examination is inadequate in that it did not consider all the pertinent evidence of record. In a January 2010 letter, the Veteran's private psychologist reported that he had been seeing the Veteran for several months regarding psychiatric symptoms. The psychologist stated that, as a result of the Veteran's claimed combat experiences during his 1968 deployment in Vietnam, he has struggled with disturbing recollections of images and thoughts, recurrent nightmares, acting or feeling as if he were re-living traumatic experiences, and panic attacks. Considering his symptom patterns and reported history, the psychologist diagnosed the Veteran with PTSD. The Board finds that the January 2010 letter, read as a whole, is probative evidence that the Veteran's diagnosed PTSD is related to his claimed in-service stressor. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

In sum, the most probative evidence of record establishes a current medical diagnosis of PTSD and the Veteran's claimed stressor, including an April 1968 rocket attack in Vietnam, is related to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304 (f)(3). Moreover, the most probative evidence of record establishes that his diagnosed PTSD is caused by or related to the Veteran's in-service stressor. Therefore, the criteria for service connection for PTSD have been met. 38 C.F.R. § 3.304 (f).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


